Exhibit 99.4 Alpha Natural Resources, Inc Computation of Ratio of Earnings to Fixed Charges (Amounts in thousands except ratio) Year Ended December 31, 2008 2007 Earnings: Income from continuing operations before income taxes $ 250,841 $ 42,838 Adjustments: Fixed charges 56,811 43,733 Loss from equity investees 574 1,352 Amortization of capitalized interest 132 75 Capitalized interest (772 ) (1,038 ) $ 307,586 $ 86,960 Fixed Charges: Interest expense $ 39,812 $ 40,366 Loss on early extinguishment of debt 14,702 - Portion of rental expense representative of interest 1,525 2,329 Capitalized interest 772 1,038 $ 56,811 $ 43,733 Ratio of earnings to fixed charges 5.41 1.99
